Vredenburgh, J.
The defendants were indicted for a conspiracy in the Bergen oyer and convicted, whereupon a writ of error was brought to the Supreme Court, when the judgment in the oyer was affirmed. To reverse this judgment of the Supreme Court this writ of error is brought.
Twenty-two errors have been assigned.
The first assigned is that the time of the holding of the oyer in the caption is in figures, and not in words at length. But this, if any error at all, is cured by the statute. Nix. Dig. 188, pl. 44.
The second reason assigned is that the indictment charges upon the defendants both a conspiracy and a subornation of perjury, and that the first is merged in the latter. But the question of merger only applies when the same act constitutes both offences. But when the indictment charges that the defendants, at one time, were guilty of conspiracy, and at another time were guilty of perjury, there is no merger. The third, fourth, and fifth reasons are in substance that the second count of the indictment charges no offence. If'that be so, it makes no difference. The first one does, and that is all sufficient. This is too well settled to require comment. The sixth, seventh, eighth, ninth, and tenth assignment of errors are only such as are either cured by the statute above referred to, [Nix. Dig. 188,) or are immaterial matters.
The eleventh assignment of errors is but a variation of the third.
*455The twelfth assignment is not supported by the record.
The thirteenth assignment of errors is, that it does not appear by the record whether Johnson was sentenced to pay a fine of $250, and to stand committed until fine and costs wore paid, or to pay a fine, and to stand committed until the fine imposed on him and Albert Smith and costs were paid. But on reference to the sentence it appears that Joel M. Johnson was sentenced to pay a lino of $250, and Smith a fine of $100, and that they stand committed until the fine and costs be paid. This is the same in legal effect as saying that Johnson pay a fine of $250 and costs, and stand committed till fine and costs be paid. The words must be read singula singulis. The fourteenth assignment of errors is the same, in other language, as that of the thirteenth.
The fifteenth assignment is no error, if it be as alleged.
The sixteenth and seventeenth assignment of errors are for admitting illegal evidence. But there are no bills of exceptions, and consequently cannot be considered upon a writ of error.
The other assignment of errors is substantially included and covered by the previous assignments.
I deem it unnecessary to go more into detail of these assignments. The opinion of the Supreme Court treats them very fully, and I do not see how anything more satisfactory call be said upon the subject. It may be that injustice has been done to the defendant by the verdict; but if so it is beyond our reach to rectify.